           Case 2:19-cv-00361-JDL Document 10 Filed 09/04/19 Page 1 of 4                         PageID #: 99

                                      UNITED STATES DISTRICT COURT
                                           DISTRICT OF MAINE


      NATIONSTAR MORTGAGE, LLC                                   )
                                                                 )
                 Plaintiff                                       )
                                                                 )
      v.                                                         )    2:19-cv-00361-JDL
                                                                 )
      DONNA M. THOMAS, et al.,                                   )
                                                                 )
                 Defendants                                      )

                         SCHEDULING ORDER with incorporated Rule 26(f) Order

        In accordance with Fed.R.Civ.P. 16(b) and the Cost and Delay Reduction Plan for the District of Maine, the

Court proposes this Order as the Scheduling Order in this case and hereby forwards it to counsel or unrepresented

parties for consultation. Counsel and unrepresented parties shall confer as required by Fed.R.Civ.P. 26(f). Unless

an objection to this Order and a proposed discovery plan are filed by September 24, 2019, the Court will conclude

that the required Rule 26(f) conference has taken place and that the terms and deadlines established in this

proposed scheduling order have been agreed to. An objection to this Order shall contain a detailed explanation of

the reasons for each requested alteration of this Order. If no objection is timely filed, this Order shall constitute the

Court’s Scheduling Order under Fed.R.Civ.P. 16(b).

        Track Assignment: This case has been assigned to the Standard Track. Discovery is limited to not more

than 30 interrogatories per opposing side (subparts not permitted); 30 requests for admission per opposing side; 2

sets of requests for production per opposing side; and 5 depositions per side.

        Subject Matter Jurisdiction: Diversity.

        Jury Trial: Not Demanded.
          Case 2:19-cv-00361-JDL Document 10 Filed 09/04/19 Page 2 of 4                                      PageID #: 100

         Deadline for Conference of Parties Pursuant to Fed.R.Civ.P.26(f): September 17, 2019                               Inadvertent

disclosure of privileged or trial preparation material shall be governed by the principles of Federal Rule of

Evidence 502, Rule 4.4B of the Maine Rules of Professional Conduct, and Local Rule 83.3(e).

         Deadline for Initial Disclosure Pursuant to Fed.R.Civ.P.26(a)(1): October 1, 2019

         Deadline for Amendment of the Pleadings and Joinder of Parties: November 19, 2019

         Plaintiff(s) shall designate experts required to be disclosed by Fed.R.Civ.P. 26(a)(2)(A) (including treating

physicians and other non-retained or specially employed experts) and, with respect to each of them, provide a

complete statement of all opinions to be expressed and the basis and reasons therefor by: November 19, 2019

         Defendant(s) shall designate experts required to be disclosed by Fed.R.Civ.P. 26(a)(2)(A) (including

treating physicians and other non-retained or specially employed experts) and, with respect to each of them,

provide a complete statement of all opinions to be expressed and the basis and reasons therefor by: December 24,

2019

         If the expert is retained or specially employed to provide expert testimony in the case or the expert’s duties

as an employee of a party regularly involve giving expert testimony, the disclosure shall also include the other

categories of information specified in Fed.R.Civ.P. 26(a)(2)(B). All required information may, but need not, be

provided in the form of a written report prepared and signed by the expert.

         Deadline to Complete Discovery: January 21, 2020

         Counsel are advised that absent some excusable circumstance, discovery initiatives must be undertaken so

that the response of the opposing party is filed prior to the discovery deadline.

         Deadline to file Notice of Intent to file Motion for Summary Judgment and Need for a Pre-Filing

Conference Pursuant to Local Rule 56(h): January 28, 2020

         Deadline for Filing of All Dispositive Motions and All Daubert and Kumho Motions1 Challenging Expert

Witnesses with Supporting Memoranda: February 11, 2020


         1
         Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993); Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999).
Such motions shall include any challenges to lack of qualifications, scope of testimony and any other issues addressed by these decisions.

                                                                                                                                        2
        Case 2:19-cv-00361-JDL Document 10 Filed 09/04/19 Page 3 of 4                  PageID #: 101

       Expected Trial Date: This case shall be ready for trial by April 6, 2020

       Further Matters in Aid of Disposition: The plaintiff(s) shall make a written settlement demand upon the

defendant(s) by January 7, 2020. The defendant(s) shall respond in writing by January 21, 2020.



                                                    So ORDERED.



                                                    /s/ John C. Nivison
                                                    U.S. Magistrate Judge


       Dated: September 4, 2019.




                                                                                                            3
Case 2:19-cv-00361-JDL Document 10 Filed 09/04/19 Page 4 of 4                      PageID #: 102


                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE


             CONSENT TO PROCEED BEFORE THE MAGISTRATE JUDGE

        Pursuant to the provisions of Title 28 United States Code, Section 636(c)(1), Magistrate
Judge John C. Nivison has been designated with the authority to conduct all proceedings in jury and
non-jury civil cases. It is the practice of Magistrate Judge John C. Nivison to endeavor to
specifically assign for trial the consent cases, whereas cases assigned to be tried before a district
judge will ordinarily be placed on a trailing trial list.
        If it is the intention of all counsel that this case be tried before Magistrate Judge
John C. Nivison, counsel must sign and file a Consent to Proceed form which is located in the Forms
section of the Court’s web page (www.med.uscourts.gov). The Consent form is to be filed only if it
is executed by all counsel.
        The trial of any Bangor case will be conducted by Magistrate Judge John C. Nivison in
Bangor; the trial of any Portland case will be conducted by Magistrate Judge John C. Nivison in
Portland.




                                                                                                        4
